Citation Nr: 0821957	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-16 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to specially adapted housing under 38 U.S.C.A. 
§ 2101(a).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA), San Diego, California, 
Regional Office (RO), which denied entitlement to specially 
adapted housing under 38 U.S.C.A. § 2101(a) and entitlement 
to special home adaptation under 38 U.S.C.A. § 2101(b).  
Entitlement to increased ratings for diabetes mellitus and 
post traumatic stress disorder (PTSD) were also denied.  The 
veteran was notified of this decision and he only perfected 
an appeal as to the issue of entitlement to specially adapted 
housing under 38 U.S.C.A. § 2101(a).  See 38 C.F.R. § 20.200 
(2007).


FINDINGS OF FACT

1.  Service connection is in effect for diabetes mellitus 
rated at 100 percent and PTSD rated at 50 percent.  

2.  The veteran's service-connected disabilities do not 
result in permanent and total disability compensation due to 
the loss, or loss of use, of both lower extremities; 
blindness in both eyes plus the anatomical loss or loss of 
use of one lower extremity; or the loss or loss of use of one 
lower extremity, together with residuals of organic disease 
or injury or with low of use of one upper extremity.


CONCLUSION OF LAW

The criteria for assistance in acquiring specially adapted 
housing have not been met.  38 U.S.C.A. §§ 2101(a), 5107 
(West 2002); 38 C.F.R. § 3.809 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) may be 
extended to a veteran if the following requirements are met:

(a) Service.  Active military, naval, or 
air service after April 20, 1898, is 
required.  Benefits are not restricted to 
veterans with wartime service.

(b) Disability.  The disability must have 
been incurred or aggravated as the result 
of service as indicated in paragraph (a) 
of this section, and the veteran must be 
entitled to compensation for permanent 
and total disability due to:

(1) The loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or

(2) Blindness in both eyes, having only 
light perception, plus the anatomical 
loss or loss of use of one lower 
extremity, or

(3) The loss or loss of use of one lower 
extremity together with residuals of 
organic disease or injury which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.

(4) The loss or loss of use of one lower 
extremity together with the loss of loss 
of use of one upper extremity which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.

(c) Duplication of benefits. The 
assistance referred to in this section 
will not be available to any veteran more 
than once.

(d) "Preclude locomotion." This term 
means the necessity for regular and 
constant use of a wheelchair, braces, 
crutches or canes as a normal mode of 
locomotion although occasional locomotion 
by other methods may be possible.  
38 U.S.C.A §§ 2101, 2104; 38 C.F.R. 
§ 3.809.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis. 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Analysis

The record shows that service connection is in effect for 
diabetes mellitus rated at 100 percent and PTSD rated at 50 
percent.  The medical evidence establishes that the diabetes 
mellitus does cause complications including diabetic 
neuropathy of the bilateral lower extremities, diabetic foot 
ulcer on the right foot, and status post right second toe 
amputation due to diabetic foot ulcer complications.  
However, the medical evidence does not establish that the 
diabetes mellitus with complications causes loss of use or 
loss of the lower extremities or upper extremities.  The 
medical evidence establishes that the veteran has effective 
function remaining in his upper and lower extremities despite 
the complications due to the service-connected diabetes 
mellitus.  

Review of the record shows that in December 1996, the 
veteran's right second toe was amputated secondary to 
diabetes mellitus, peripheral neuropathy, and gangrene.  A 
September 2002 VA examination report notes that the veteran 
reported having progressive loss of strength; tingling and 
numbness in the feet and hands; abnormal sensation; and 
complaints of intermittent stabbing, burning, and pain.  
Examination of the skin revealed no lesions.  Motor 
examination revealed good tone bilaterally.  Strength was 5/5 
in all extremities.  Sensory was intact and equal 
bilaterally.  Coordination was within normal limits.  The 
diagnosis was diabetes mellitus type II, subjective 
neuropathy.  It was noted that the current examination 
revealed no sensory abnormalities.  A July 2003 R.C. Hospital 
record notes that examination of the extremities was normal 
and the veteran moved all four extremities with 5/5 strength.  
The veteran reported having numbness and tingling in both 
feet.  

The February 2004 VA examination report indicates that the 
veteran reported that he has progressive loss of strength, 
and numbness and tingling in his arms and legs.  He also 
reported a history of diabetic foot ulceration.  He stated 
that he had an ongoing diabetic ulcer on the right plantar 
surface for the past month, and he was currently being 
treated by a podiatrist weekly for debridement.  He reported 
that he lost his second right toe due to amputation.  The 
veteran stated that he can ambulate approximately 400 feet 
before he must stop due to dyspnea and leg pain.  He reported 
having swelling of the legs, weakness, and limitation of 
exertion.  He also reported having intermittent numbness, 
tingling, and loss of sensation in the feet.  He was 
currently taking medication for the diabetic neuropathy.    

Physical examination of the extremities revealed no evidence 
of clubbing, cyanosis, or edema.  There was an absence of the 
right second toe due to amputation.  Motor examination 
revealed good tone bilaterally.  Strength was 5/5 in all 
extremities.  Sensory examination revealed decreased 
sensation to light touch and pinprick in both legs, below the 
knees.  Coordination was within normal limits.  The examiner 
noted that the findings of decreased sensation in the 
bilateral lower extremities was consistent with diabetic 
neuropathy.  Examination of the skin revealed a ulcer 
measuring .5 centimeters on the plantar surface of the right 
foot without discharge, swelling, erythema, exfoliation, or 
excoriation.  There was no evidence of instability, 
inflexibility, or limitation of motion.  The examiner noted 
that the diabetic foot ulcer showed signs of healing.  There 
were no abnormal findings pertinent to the upper extremities 
upon VA examination in February 2004.  

A March 2004 VA treatment record notes that the veteran 
reported that his exercise was limited by arthritic 
discomfort.  The veteran had steady gait and balance.  There 
was no weakness in the extremities and there was full range 
of motion.  A May 2004 Nerve Conduction Study and 
electromyography revealed evidence of severe sensory and 
motor peripheral neuropathy, priaxonal but with demyelinating 
features, more in the lower extremities than in the left 
upper extremities.  It was noted that the neuropathy was 
likely diabetic in nature.  There was evidence of chronic 
denervation in the muscles in the lower extremities 
superimposed on described neuropathy and mild left carpal 
tunnel syndrome and mild left ulnar neuropathy at the elbow.    

An August 2005 VA treatment record indicates that the veteran 
reported doing limited exercises and swimming.  A March 2006 
VA internal medicine treatment record notes that the veteran 
reported having difficulty walking because of pain his toes 
and hips.  He also reported having aches and pains from 
arthritis in his knees.  The veteran walked with a cane.  
Examination revealed that motor strength was 5/5 bilaterally 
in the upper and lower extremities. The veteran's gait was 
noted to be stable with no unusual pattern.  Examination of 
the feet revealed that the skin was intact and there were no 
ulcers.  A May 2006 VA primary care outpatient treatment 
record indicates that the veteran had diabetic foot ulcer, 
healing per the patient with no active sign of disease.  It 
was noted that the veteran was doing some exercises an 
planned to do some pool exercises.  The veteran reported 
having left foot pain.  He stated that the vertigo was much 
improved.  An August 2006 VA podiatry clinic record indicates 
that the veteran was seen for his annual diabetic foot 
evaluation.  It was noted that he had no other pedal 
complications.  The veteran was advised to continue to use 
accommodative shoes.   

An October 2006 VA treatment record indicates that the 
veteran was ambulatory.  Examination of the feet revealed 
that the skin was intact and there were no ulcers. There was 
intact sensation to light touch.  Motor examination revealed 
5/5 muscle strength in the bilateral upper and lower 
extremities.  Gait was stable with no unusual pattern.  

Although the medical evidence shows that the service-
connected diabetes mellitus causes diabetic neuropathy in the 
upper and lower extremities with findings of decreased 
sensation, the medical evidence also shows that the veteran 
has remaining function left in his upper and lower 
extremities.  The medical evidence does not establish that 
the diabetes mellitus causes or results in loss or loss of 
use of either the lower or upper extremities.  It is clear 
from the medical evidence that the veteran has effective 
function remaining in his lower and upper extremities.  The 
veteran is able to walk although he does use a cane.  He is 
able to do limited exercise.  See the August 2005 and May 
2006 VA treatment records.  A March 2007 VA treatment record 
indicates that the veteran exercised three times a week.  The 
medical evidence does not establish that the diabetes 
mellitus affects the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or wheelchair.  There is medical evidence that the 
veteran has vertigo and he must use a cane but there is no 
medical evidence that the diabetes mellitus causes the 
vertigo.  See the March and October 2006 VA treatment 
records.     

Moreover, there is no showing of blindness in both eyes.  The 
medical evidence does show that the service-connected 
diabetes mellitus does affect the veteran's vision.  The 
April 2004 VA vision examination report reflects a diagnosis 
of proliferative diabetic retinopathy of each eye and 
background diabetic retinopathy of each eye.  The probative 
medical evidence establishes that the veteran has blindness 
in his left eye.  The medical evidence further establishes 
that the veteran has vision in his right eye and is not blind 
in the right eye.  

Regarding the left eye, a July 2003 R.C. Hospital record 
indicates that the veteran was blind in the left eye due to 
diabetes mellitus.  The April 2004 VA vision examination 
report indicates that the distant uncorrected visual acuity 
for the left eye was counting at three or four feet.  The 
near corrected visual acuity for the left eye was 20/400.  
The impression was proliferative diabetic retinopathy of each 
eye, background diabetic retinopathy of each eye, and nucleus 
sclerosis of the left eye.  There was objective evidence of a 
cataract in the left eye.  The examiner noted that the 
cataract in the left eye was formidable and its removal would 
improve vision in the left eye.  The examiner stated the 
visual field results were totally unreliable and do not 
reflect the true state of the veteran's peripheral visual 
fields based upon the examiner's observation of the veteran 
negotiating his way in the office.  The examiner noted that 
with both eyes open, the veteran's vision would be considered 
to be normal and by observing the veteran's behavior, the 
veteran did not act in a visually impaired way.  Therefore, 
the examiner was reluctant to state that the veteran had any 
permanent visual disability and cataract surgery should help 
with visual performance.  VA treatment records dated in 2007 
indicate that the visual acuity in the left eye was 
20/counting fingers.  

Regarding the right eye, the April 2004 VA vision examination 
report indicates that the vision in the right eye was 
distance of uncorrected visual acuity of 20/50, corrected 
distant visual acuity of 20/25, and near corrected vision of 
20/25 in the right eye.  VA treatment records dated in 2007 
indicate that the visual acuity in the right eye was 20/30+2.   

The veteran's other service connected disability, PTSD, is 
rated at 50 percent and has not been shown to have any impact 
on any lower or upper extremity impairment, visual impairment 
or organic functioning.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran meets the criteria listed at 38 U.S.C.A. § 2101(a) 
and 38 C.F.R. § 3.809. 


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in January 2004 and March 2004.  
The March 2004 letter notified the veteran of what 
information and evidence must be submitted to substantiate a 
claim for entitlement to specially adapted housing.  The 
January 2004 and March 2004 letters informed the veteran of 
what information and evidence must be provided by the veteran 
and what information and evidence would be obtained by VA.  
The veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of the claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
in the January 2004 VCAA letter.  Regarding elements (4) and 
(5) (degree of disability and effective date), the veteran 
was not provided with notice of these elements.  However, the 
lack of notice is harmless error since none of the five 
elements of a service connection claim is relevant to the 
veteran's claim for specially adapted housing.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements have been satisfied.  The veteran 
identified treatment records and such records dated from 
January 2004 to May 2007 were obtained.  Private medical 
records from the I. Institute dated from January 1999 to 
April 2002 and from the R.C. Hospital dated in July 2003 were 
obtained and associated with the claims file.  The veteran 
was afforded VA examinations in April 2004 to determine 
whether the veteran met the requirements for specially 
adapted housing.  There is no identified relevant evidence 
that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to specially adapted housing under 38 U.S.C.A. 
§ 2101(a) is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


